Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 November 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner except where lined through. See attached copy of PTO-1449.

Status of Application
2.	Applicants’ arguments/remarks filed 13 January 2022 are acknowledged.  Claims 1-19 are currently pending.  Claims 13-19 are newly added. Claims 1-19 are examined on the merits within. 

New Rejections
Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dique-Mouton et al. (WO2014/170865) in view of Bchir et al. (WO2015/181733).
	Dique-Mouton et al. teach cosmetic compositions comprising an oily phase, a silicone elastomer, a surfactant, a hydrocarbon-based surfactant resulting from the esterification of a mixture of polyglycerol with a polyhydroxystearic acid with 2 to 5 polyglycerol units, linear or branched aliphatic dicarboxylic acids containing 4 to 14 carbon atoms and saturated or unsaturated, and linear or branched fatty acids containing from 16 to 20 carbon atoms.  See abstract. The composition is in the form of a water-in-oil emulsion.  See page 24, lines 10-13.  A preferred example of a polyhydroxystearic acid surfactant includes 

    PNG
    media_image1.png
    180
    537
    media_image1.png
    Greyscale
See page 11, lines 8-14.  Additional surfactants include PEG-30 dipolyhydroxystearate.  See Example O.  The particular surfactants are present in 0.1 to 15% by weight.  See page 11, lines 18-21.  The composition comprises additional emulsifiers in amounts of 0.3 to 30%, such as oxyalkylenated fatty acid esters of glycerol.  See page 14, lines 8-32.  The composition comprises an organopolysiloxane elastomer powder coated with silicone resin.  The silicone resin is a silsesquioxane resin.  See page 20, lines 24-27. The silicone elastomer powder coated with silicone resin is present in amounts of 1 to 20%.  See page 21, lines 11-14.  Example 3 shows KSP-100 which is the same organopolysiloxane elastomer powder coated with silicone resin as taught in paragraph [0051] of the instant specification.  The composition comprises additives including pigments.  See page 22, lines 22-25.  The product can be used as a foundation.  See page 23, lines 31-32. The invention relates to a cosmetic skin treatment process comprising application to facial skin.  See page 25, lines 23-25.  
	Dique-Mouton et al. do not teach lipophilic clay.
	Bchir et al. teach a composition comprising at least one lipophilic clay.  The clay may be a hectorite or bentonite modified with alkyl ammonium salts.  Lipophilic clays are present in 0.1 to 15% by weight of the oily phase.  See page 31.  The compositions are used for making up or caring for keratin materials comprising an aqueous phase and an oily phase.  See abstract.  The composition affords the properties of hiding relief imperfections and smoothing of skin while affording the use of sensation of freshness and lightness.  The composition additionally is easily applied to the surface.  See page 2. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to add a lipophilic clay to the composition of Dique-Mouton et al. to thicken the oily phase.  One would have been motivated with a reasonable expectation of success to provide enhanced cosmetic properties as taught by Bchir et al. It would have been well within the purview of the skilled artisan to modify the amount of lipophilic clay within known effective concentrations to achieve the desired effect.  Since Dique-Mouton et al. and Bchir et al. make obvious the combination of ingredients, including the same organopolysiloxane elastomer powder coated with a silicone resin, the elastomer should reside in the same phase as claimed devoid of evidence to the contrary. 

Response to Arguments
	Applicants’ arguments filed 13 January 2022 have been fully considered but they are not persuasive.
5.	Applicants argued, “Dique-Moutin’s disclosure is to oil in water emulsions not water in oil emulsions.  Different surfactants have different properties for oil in water emulsions than for water in oil emulsions.  This disclosure does not relate to combining the required surfactants to produce the required water in oil emulsion in the present invention. Dique-Moutin does not teach elastomers coated with a silicone resin. Example O shows a different type of elastomer is not compatible with surfactant PEG-30 dipolydroxystearate. Dique-Moutin does not teach a lipophilic clay which is optional for Bchir.”
	In response to applicant’s arguments,  Dique-Mouton et al. teach water-in-oil or multiple O/W/O emulsions.  Dique-Mouton et al. teach addition of both a surfactant and an emulsifier, wherein the surfactant can be polyglyceryl-4 diisostearate/polyhydroxystearate sebacate and emulsifiers can be polyoxyethylenated fatty acid ester of glycerol.  See page 14.   Thus combining polyglyceryl-4 diisostearate/polyhydroxystearate sebacate and PEG-30 dipolyhydroxystearate is envisioned by the teachings of Dique-Mouton et al.  Example 3 of Dique-Mouton et al. shows KSP-100 which is the same organopolysiloxane elastomer powder coated with silicone resin as taught in paragraph [0051] of the instant specification. Since Dique-Mouton et al. and Bchir et al. make obvious the combination of ingredients, including the same organopolysiloxane elastomer powder coated with a silicone resin, the elastomer should reside in the same phase devoid of evidence to the contrary.  The prior art of Bchir et al. was provided to make obvious the use of a lipophilic clay.  The lipophilic clay is not an optional ingredient but instead a type of compatible lipophilic gelling agent used in the emulsion.  It would have been obvious to one of ordinary skill in the art as of the effective filing date to add a lipophilic clay to the composition of Dique-Mouton et al. to thicken the oily phase.  One would have been motivated with a reasonable expectation of success to provide enhanced cosmetic properties as taught by Bchir et al. The data provided shows the influence of a particular surfactant on the dispersibility of the aqueous suspension of the silicone elastomer in an oily phase. Example C shows that using polyglyceryl4 diisostearate/polyhydroxystearate sebacate alone provides for a homogenous dispersion, however PEG-30 dipolyhydroxystearate alone provides for a heterogeneous dispersion. This data is regarding a single surfactant. In addition, this data is directed to the effect the surfactant has on an aqueous suspension of silicone elastomer in oily phase. The components of the suspension include isohexadecane, isododecane, dodecamethylpentasiloxane and an aqueous suspension of organopolysiloxane elastomer. See page 26. Thus the examples referenced disclose the effect each particular surfactant has on dispersing the organopolysiloxane elastomer within the isohexadecane, isododecane, and dodecamethylpentasiloxane combination. This information cannot be compared to how a combination of surfactants would work with the same composition or different compositions envisioned by the invention, especially since Dique-Mouton et al. teach addition of both a surfactant and an emulsifier, wherein the surfactant can be polyglyceryl-4 diisostearate/polyhydroxystearate sebacate and emulsifiers can be polyoxyethylenated fatty acid ester of glycerol. Seepage 14. Thus combining polyglyceryl-4 disostearate/polyhydroxystearate sebacate and PEG-30 dipolyhydroxystearate is envisioned by the teachings of Dique-Mouton et al. 
	Thus this rejection is maintained.

Conclusion
6.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615